DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 25, 28, and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ham et al (US Patent No. 2,678,272).
With respect to claims 23, 25, and 32-33, Ham discloses a Mo-alloy comprising 5-9.2 at% of columbium (i.e. niobium), a carbon/oxygen ratio of >1, and a Mo content of  prima facie case of either anticipation or obviousness has been established that Ham also teaches the resulting Mo-alloy having a property of a standard deviation less than or equal to an average content of Nb x 0.15 (MPEP 2112.01, Section I). In addition one of ordinary skill would expect approximately zero or negligible standard deviation (i.e. variation) after mixing of the Nb and Mo since the natural tendency of particles is to diffuse evenly throughout a system, especially with mixing, and therefore Ham satisfies the equation of the standard deviation  being approximately zero to be less than or equal to 5-9.2 at% x 0.15. Ham further discloses the Mo-alloy formed by casting involves dissolving Nb in Mo and extruding (col. 1, lines 32-42; col. 8, lines 12-26), and therefore has a forming texture. Ham further discloses forming the Mo-alloy at elevated temperatures in addition to limiting oxygen to less than 0.005 at% and adding carbon to eliminate detrimental oxides (col. 1, lines 26-31; col. 2, lines 1-56; col. 3, lines 1-20), resulting in the Mo-alloy (i.e. sputtering target) being free of oxides.
With respect to claim 28, Ham further discloses the Mo-alloy includes oxygen at 0.005 at% or 0.025 at% or less (Examples 2-4 and 6).
With respect to claim 34, Ham further discloses the Mo-alloy is sintered into a self-supported rod (col. 6, lines 35-75), which is considered to read on a shape of a tube.
Claims 26-27 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ham et al (US Patent No. 2,678,272) as applied to claim 23 above, and further in view of Lemon et al (US 2006/0042728).
With respect to claims 26-27 and 45, the reference is cited as discussed for claim 23. However Ham is limited in that while sintering is taught be at 14000-20000 psi (greater than 100 MPa) and at a temperature of 2400-2900oF (~1300-1600oC) followed by extrusion (col. 6, lines 35-75; col. 8, lines 1-20; col. 8, lines 12-26), a particular orientation and grain size distribution is not suggested.
Lemon teaches a sintered Mo-alloy used as a sputtering target (abstract), wherein the sintered Mo-alloy contains Nb (para 0132). Lemon further teaches that for sintering, Mo powder (along with Nb) is placed in a mold and pressed at a pressure of at least 100 MPa while heated at a temperature of at least 1785-2200oC, followed by extrusion (para 0022 and 0084-0085), which yields the sintered Mo-alloy (i.e. sputtering target) having a fine grain size and uniform grain size and texture (i.e. grain size distribution) (para 0005-0006, 0008, 0055-0056, and 0081), and a theoretical density (i.e. relative density) of 90% or more (para 0029 and 0121-0122; claim 81).
It would have been obvious to one of ordinary skill in the art to sinter at the temperature and pressure of Lemon for the sintering of the combination of references to 
In summary, the combination of references Ham and Lemon teaches sintering at temperatures and pressures followed by extrusion of Lemon the Mo-alloy of Ham. Since the combination of references teaches the claim requirements of amounts of Mo, Group 5 (i.e. Nb), oxygen, and carbon in addition to particulars of temperature and pressure of sintering followed by extrusion, a prima facie case of either anticipation or obviousness has been established that the combination of references also teaches the resulting sintered Mo-alloy (i.e. sputtering target) having properties of a dominant orientation of 110 in a forming direction, a dominant orientation of 110 in a forming direction characterized by having a higher degree of deformation, at least one dominant orientation of at least 100 or 111 perpendicular to the forming direction, and a grain size distribution of d90/d50 < 5 measured along the at least one dominant orientation 100 or 111, as evidenced by Applicant’s published Specification at para 0022 teaching that extrusion after sintering results in dominant orientations in the forming direction and 0053 teaching that sintering pressure and temperature results in grain size distribution (MPEP 2112.01, Section I)
Claims 23, 25-28, 32-33, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (JP No. 2002327264).
With respect to claims 23, 25, and 32-33, Murata discloses a sintered (i.e. consolidated) Mo-alloy as a sputtering target comprising either 5-10 at% of V (Table 1, Examples 11-12) or 6-12 at% of Nb (Table 1, Examples 18-19), the balance being of Mo, inevitable impurities, an O content of 300 ppm or less and a C content of 500 ppm >1), the sputtering target formed by mixing a powder mixture of Mo and either Nb or V powders and then pressing and sintering (i.e. consolidating) (abstract; para 0011, 0013-0014, 0037-0039, and 0046). Since Murata teaches the claim requirements of mixing (i.e. uniformly distributing) a powder mixture Mo and either V or Nb in solution that is then consolidated via pressing and sintering to form a solid solution (para 0019 and 0046), a prima facie case of either anticipation or obviousness has been established that Murata also teaches the resulting sputtering target of the Mo-alloy has a property of a standard deviation less than or equal to an average content of Nb x 0.15 (MPEP 2112.01, Section I). In addition one of ordinary skill would expect approximately zero or negligible standard deviation (i.e. variation) after mixing of the Mo and either Nb or V since the natural tendency of particles is to diffuse evenly throughout a system, especially with mixing, and therefore Murata satisfies the equation of the standard deviation  being approximately zero to be less than or equal to (5 at% to 12 at%) x 0.15. Murata further discloses the sputtering target has the Nb or V dissolved in Mo (para 0016-0019), and therefore has a forming texture. Murata also discloses forming the sputtering target to have a diffusion phase to suppress (i.e. stop or prohibit) oxidation (para 0029), with the sputtering target thus desirably free of oxides.
With respect to claim 26 and 27, Murata further discloses the pressing and sintering to form the sputtering target is by hot isostatic press (HIP) sintering at 120-150 MPa at a temperature of 1300oC (para 0046 and 0056). Since Murata teaches the claim requirements of amounts of Mo, Group 5 (i.e. Nb), oxygen, and carbon in addition to particulars of temperature and pressure of HIP sintering, a prima facie case of either 90/d50 < 5 measured along the at least one dominant orientation 100 or 111.
With respect to claim 28, Murata further discloses the Mo-alloy includes oxygen at 300 ppm (0.03 at%) or less (para 0013).
With respect to claim 45, Murata further discloses the relative density is preferably 98% or more (abstract; para 0021), such as 99% or more (Table 1, Example 19), or 99-100% (Table 1).
Claim 34 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Murata (JP No. 2002327264) as applied to claim 23 above, and further in view of Reis et al (US 2006/0172454).
With respect to claim 34, the reference is cited as discussed for claim 23. However Murata is limited in that while the sputtering target is flat or plate-shaped (para 0048), the sputtering target being tubular is not suggested.
Reis teaches a sputtering target comprising Mo-alloy containing 6 wt% (~6.18 at%) Nb, a Mo content of 94 wt% (~93.81 at%), and each of carbon and oxygen being less than 30 ppm (abstract; para 0036; claim 12), resulting in a ratio of carbon/oxygen at 30ppm/30ppm = 1. Reis further teaches the Mo-alloy is usable as a high temperature material for vacuum applications such as sputtering targets (para 0018 and 0030), which are formed by mixing a powder mixture of a Mo alloy powder followed by 
It would have been obvious to one of ordinary skill to have the sputtering target of Murata be tubular as taught by Reis to gain the advantages of the sputtering target being strain-free with uniform texture.
Claims 23, 25-28, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Reis et al (US 2006/0172454).
With respect to claims 23 and 32-33, Reis discloses a sputtering target comprising Mo-alloy containing 6 wt% (~6.18 at%) Nb, a Mo content of 94 wt% (~93.81 at%), and each of carbon and oxygen being less than 30 ppm (abstract; para 0036; claim 1), resulting in a ratio of carbon/oxygen at 30ppm/30ppm = 1. Reis further discloses the Mo-alloy is usable as a high temperature material for vacuum applications such as sputtering targets (para 0018 and 0030), which are formed by mixing a powder mixture of a Mo alloy powder followed by consolidating via pressing and sintering (para 0050-0055). Reis further discloses uniformly distributing Mo and Nb prior to sintering and then forming a solid solution of Mo and Nb (para 0025 and 0100), wherein the powder mixture defines the sputtering target (para 0050-0055). Since Reis teaches the claim requirements of uniformly distributing a powder mixture of Nb and Mo and consolidating via sintering to form a solid solution, a prima facie case of either  being approximately zero to be less than or equal to 6 wt% x 0.15. Reis further discloses the sputtering target has Nb completely dissolved in Mo to form a solid solution (para 0025 and 0100), with oxidation avoided and/or prevented during processing of the sputtering target (para 0034 and 0084), and thus the sputtering target is considered to be essentially free of oxides.
With respect to claims 25-27, Reis further discloses sintering the Mo-alloy by placing Mo powder (along with Nb) in a mold and pressing at a pressure of at least 1120 bar (112 MPa) while heating at a temperature of at least 1855-2200oC (para 0052-0054), followed by extrusion (para 0056-0059), which yields the sintered Mo-alloy (i.e. sputtering target) having a fine grain size and uniform grain size and texture (i.e. grain size distribution) (para 0047-0050). Since Reis teaches the claim requirements of amounts of Mo, Group 5 (i.e. Nb), oxygen, and carbon in addition to particulars of temperature and pressure of sintering followed by extrusion, a prima facie case of either anticipation or obviousness has been established that the combination of references also teaches the resulting sintered Mo-alloy (i.e. sputtering target) having properties of a dominant orientation of 110 in a forming direction characterized by having a higher degree of deformation, at least one dominant orientation of at least 100 or 111 90/d50 < 5 measured along the at least one dominant orientation 100 or 111, as evidenced by Applicant’s published Specification at para 0022 teaching that extrusion after sintering results in dominant orientations in the forming direction and 0053 teaching that sintering pressure and temperature results in grain size distribution (MPEP 2112.01, Section I).
With respect to claim 28, Reis further discloses the Mo-alloy includes oxygen at 30 ppm (0.003 at%) or less (claim 12).
With respect to claim 34, Reis further discloses the Mo-alloy is sintered into a tubular target (para 0063).
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Reis et al (US 2006/0172454) as applied to claim 23 above, and further in view of Murata (JP No. 2002327264).
With respect to claim 45, the reference is cited as discussed for claim 23. However Reis is limited in that a relative density for sintered Mo-Alloy for the sputter target is not suggested.
Murata teaches a sintered (i.e. consolidated) Mo-alloy as a sputtering target comprising either 5-10 at% of V (Table 1, Examples 11-12) or 6-12 at% of Nb (Table 1, Examples 18-19), the balance being of Mo, inevitable impurities, an O content of 300 ppm or less and a C content of 500 ppm or less (resulting in a carbon/oxygen ratio of >1), similar to the sputter target of Reis. Murata further teaches the sputter target the relative density is preferably 98% or more (abstract; para 0021), such as 99% or more (Table 1, Example 19), or 99-100% (Table 1). Murata cites the advantage of the relative 
It would have been obvious to one of ordinary skill in the art to have the sintered Mo-alloy of Reis have the relative density of Murata since Reis fails to specify a particular relative density, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Murata has shown a sintered Mo-alloy having similar amounts of Group 5 metals (i.e. Nb), oxygen, and carbon. In addition it would have been obvious to one of ordinary skill in the art to have the sintered Mo-alloy of Reis have the relative density of Murata to gain the advantage of preventing large defects and presence of pores when the sintered Mo-alloy is used as a sputtering target.

Response to Arguments
Applicant’s Remarks on p. 7-30 filed 1/8/2021 are addressed below.

103 Rejections
On p. 12-18, Applicant’s arguments can be summarized in Ham not teaching limitations of ‘standard deviation’, ‘an average C/O ratio > 1 for the alloy/sputter target’ and ‘the alloy/sputter target is free of oxides’ as required by claim 23.
The Examiner disagrees. Regarding standard deviation, Ham teaches the claim requirements of mixing (i.e. uniformly distributing) a powder mixture Nb and Mo that is consolidated by sintering to form a solid solution (col. 5, lines 69-75; col. 6, lines 1-75), thus a prima facie case of either anticipation or obviousness that the resulting Mo-alloy  being approximately zero to be less than or equal to 5-9.2 at% x 0.15. Regarding the average C/O ratio, Ham teaches Examples 2-4 and 6 are formed by the processing discussed at col. 6, lines 36-54, that being “a powder consolidation” as generally required by claim 23 (col. 6, lines 39-43 specifically teach mixing powders of molybdenum and columbium, and sintering at a particular pressure and temperature ranges). Examples 2-4 and 6 further teach using an amount of oxygen in a range of using 0.003-0.25 at% for this processing to result an average ratio of carbon/oxygen of >1, with 0.003-0.25 at% also less than 0.04 at% required by claim 28. Regarding free of oxides, Ham specifically teaches that when working at elevated temperatures during the processing, no visible oxides are present when viewed microscopically since metallic oxides are detrimental due to impairing or destroying the Mo-alloy (col. 1, lines 26-31; col. 2, lines 1-16), with Ham further desiring through the processing to eliminate (i.e. make free of) any oxide to avoid these detriments by limiting oxygen to below 0.005% oxygen and to include carbon at less than 0.07 at% (col. 2, lines 56-75; col. 3, lines 1-10; Examples 2-4 and 6). Ham also teaches to increase carbon proportionally with if more oxygen is present to avoid the oxides being present (col. 3, lines 10-20). Thus Ham is directed to eliminating (i.e. be free of) oxides in the Mo-alloy to avoid these detrimental oxides that impair or destroy the Mo-alloy, wherein the oxides 
On p. 18-24, Applicant’s arguments can be summarized in Murata not teaching limitations of ‘the sputter target is free of oxides’, ‘standard deviation’, and ‘an average C/O ratio > 1 for the sputter target’ for claim 23.
The Examiner disagrees. Regarding ‘free of oxides’, Murata teaches the number of oxides is suppressed (as Applicant agrees with on p. 23), with ‘suppress’ defined by Merriam-Webster Online Dictionary as ‘stopping or prohibiting from growth or development’ (see attached PTO-892 form, Reference U), meaning oxides have been stopped from growing or developing, and thus the sputter target is free of oxides. Regarding ‘standard deviation’, Murata teaches the claim requirements of mixing (i.e. uniformly distributing) a powder mixture Nb and Mo that is consolidated by sintering to form a solid solution (abstract; para 0011, 0019, 0013-0014, 0037-0039, and 0046), thus a prima facie case of either anticipation or obviousness that the resulting sputter target has a property of a standard deviation less than or equal to an average content of Nb x 0.15 (MPEP 2112.01, Section I), in addition to one of ordinary skill expecting approximately zero or negligible standard deviation (i.e. variation) after mixing of the Nb and Mo as the natural tendency of particles is to diffuse evenly throughout a system (especially with mixing from Murata). Thus Murata satisfies the equation of the standard deviation  being approximately zero to be less than or equal to 5-9.2 at% x 0.15.  Regarding the average C/O ratio, Murata specifically teaches in the Derwent Abstract of “The oxygen and carbon contents in the sputtering target are below 300 ppm and below 500 ppm, respectively.”, with Table 1 providing >1.
All other arguments on p. 24-26 to Murata not reading on claim 34 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly. However as a note, Reis also does teach the claimed C/O ratio of >1 as discussed above in the additional rejection of claim 23 in view of Reis. Further Murata teaches a planar- or disk-shaped Mo-alloy target formed by sintering; Reis teaches that Mo-alloy targets are specifically known to be either disk- or tubular-shaped by sintering.
On p. 26-27, Applicant argues that Reis cannot be combined with Murata to teach limitations of average ratio of C/O for claim 23.
The Examiner disagrees since no combination of Reis in view of Murata has been proposed for claim 23. In addition Reis teaches in para 0036 and claim 12 that ‘carbon and oxygen are each to be limited to 30 ppm’ (resulting in a carbon/oxygen ratio of 1), which reads on claim 23, with 30 ppm (0.003 at%) less than the 0.04 at% required by claim 28.
All other arguments on p. 27-30 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly. In addition Applicant’s argument on p. 30 of Reis not teaching to purposefully add carbon to the target material is not commensurate in scope to the limitations of claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794